


Exhibit 10.25




VERTEX PHARMACEUTICALS INCORPORATED
AMENDED AND RESTATED 2006 STOCK AND OPTION PLAN


Form of Restricted Stock Award




This Agreement sets forth the terms and conditions of a Stock Grant granted
pursuant to the provisions of the Amended and Restated 2006 Stock and Option
Plan (as it may be amended or restated, the “Plan”) of Vertex Pharmaceuticals
Incorporated (the “Company”) to the Participant whose name appears below, for
the number of Shares of Common Stock of the Company set forth below, pursuant to
the provisions of the Plan and on the following express terms and conditions.
Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the Plan, and any Stock Grants evidenced hereby are granted subject
to the terms of the Plan.


1.    Name and address of Participant to whom the Shares are granted:


[INSERT NAME/ADDRESS]


2.    Number of Shares of Common Stock in Stock Grant (the “Shares”):


[_____]


3.    Purchase price of Shares:


[_____]


4.    Date of grant of the Shares:


[_____]


5.    Vesting and Company’s Repurchase Rights.


5.1    Vesting Schedule. [INSERT VESTING SCHEDULE]. Except as provided in
Section 5.5 of this Agreement, upon any Termination of Service of the
Participant, vesting of the Shares shall immediately cease, and the Company
shall have a right to repurchase any unvested Shares from the Participant at a
price per Share equal to the purchase price per Share set forth in Section 3 of
this Agreement.


5.2    Death of the Participant. If the Participant dies while an Employee,
Non-Employee Director, consultant or advisor of the Company or an Affiliate, the
vesting of all unvested Shares subject to this Stock Grant shall be accelerated
and shall vest on the date of death of the Participant.


5.3     Termination for Cause.


(a)    If the Participant is notified that the Company is investigating or
evaluating whether the Company will terminate Participant’s employment or other
service to the Company for Cause, the Company may, at its election, suspend the
vesting of any unvested Shares by written notice to the Participant (and if the
Participant’s employment or other service to the Company is thereafter
terminated for Cause, the Company may, at its election, repurchase any remaining
unvested Shares from the Participant at a price per Share equal to the purchase
price per Share set forth in Section 3 of this Agreement). If after such
notification it is determined or otherwise agreed that Participant’s service to
the Company will not be terminated for Cause, vesting of the Shares




--------------------------------------------------------------------------------




shall resume pursuant to the original schedule and any Shares that would have
vested during such suspension immediately shall vest.


(b)    “Cause” shall mean (i) the Participant’s dishonesty or fraud, or (ii) the
willful misconduct by the Participant or willful failure by the Participant to
perform his or her responsibilities to the Company (including, without
limitation, any material breach by the Participant of any provision of any
Company policy or any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), in each case as determined in good faith by the Company, which
determination shall be conclusive; provided, however, that if there is a
conflict between this definition of Cause and either (1) the definition of
“Cause” contained in any employment agreement between the Company and the
Participant or (2) the definition of “Cause” contained in any change-of-control
agreement between the Company and the Participant, then such other definition
shall be controlling for purposes of this Agreement.


5.4    Repurchase Rights. The Company’s rights to repurchase the Shares pursuant
to Sections 5.1, 5.3 or 5.5 of this Agreement shall be valid for a period of one
year beginning on the date of the Termination of Service of the Participant.
Notwithstanding any other provision hereof, if the Company is prohibited during
such one-year period from exercising its lapsing repurchase right by applicable
law, then the time period during which such repurchase right may be exercised
shall be extended until the later of (a) the end of such one-year period or (b)
30 days after the Company is first not so prohibited.


[5.5    Career Employment Provision. If a Participant experiences a Termination
of Service other than for Cause, and the Participant is a Qualified Participant
(as defined below), then an additional number of Shares equal to (a) the sum of
50% plus 10% for each full year of service as an Employee to the Company or an
Affiliate in excess of five (5) full years of service multiplied by (b) the
number of unvested Shares subject to this Stock Grant immediately prior to the
Participant’s Termination of Service, shall vest. A “Qualified Participant”
shall mean a Participant (i) who is at least fifty-five (55) years old, (ii) who
has completed at least five (5) full years of service as an Employee to the
Company or an Affiliate, (iii) whose age plus full years of service to the
Company is 65 or greater and (iv) who has completed a transitional period of
employment with the Company following notice of the Termination of Service, the
duration of which will be determined by the Company but in no event will exceed
six (6) months, except as may be required by applicable law. The Company shall
have the right to repurchase any remaining unvested Shares from the Participant
at a price per Share equal to the purchase price per Share set forth in Section
3 of this Agreement.](1)


6.    Agreement with respect to Tax Payments, Withholding and Sale of a Portion
of Shares. The Participant acknowledges and agrees that any income or other
taxes due from the Participant with respect to the Shares issued pursuant to
this Agreement, including on account of the vesting of the Shares, shall be the
Participant’s responsibility. [In connection with the foregoing, the Participant
agrees that the Company shall authorize a registered broker (the “Broker”) to
sell, on the next trading day after the lapse of the Company’s lapsing
repurchase right, that number of Shares as the Company instructs the Broker to
sell solely to satisfy the Company’s tax withholding obligations, after
deduction of the Broker’s commission, and the Broker shall remit to the Company
the cash necessary in order for the Company to satisfy its withholding
obligation, provided, however, that the Company shall not authorize any such
sale if the Participant shall have issued a binding instruction (the
“Instruction”) to the Company, in form satisfactory to the Company, which
instruction may be delivered at any time prior to the 30th day after the date of
grant of the Shares, that provides that the Company shall not instruct the
Broker to sell such Shares. Any such Instruction shall include an undertaking by
the Participant to pay the Company the amount of any tax withholding in
accordance with the Company’s policies then in effect. The Participant agrees to
pay to the Company as soon as practicable, including through payroll, the amount
of any tax withholding, that is for whatever reason, not satisfied by such
Broker’s sale. The Participant acknowledges that this Section 6 is intended to
comply with Section 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of
1934, as amended, and that the delivery of the Shares shall be made by the
Company after satisfaction of the tax withholding payments as set forth in
Section 8 of this Agreement. The Participant agrees to hold the Company and the
Broker harmless from all costs, damages or expenses relating to any such sale,
and




--------------------------------------------------------------------------------




acknowledges that the Company and the Broker are under no obligation to arrange
for such sale at any particular price. The Participant further acknowledges that
the grant of Shares made hereunder is subject to Participant’s acceptance of the
terms of this Section 6, and other terms and provisions of this Agreement.](2)


7.    Restrictions on Transfer. Except as provided in Section 10 of the Plan,
the Shares may not be sold, transferred, assigned, hypothecated, pledged,
encumbered or otherwise disposed of, whether voluntarily or by operation of law,
at any time before they become vested Shares pursuant to Section 5 of this
Agreement. Any such purported transfer shall be null and void, and shall not be
recognized by the Company or recorded on its books.


8.    Escrow. All Shares that have not vested pursuant to Section 5 of this
Agreement, together with any securities distributed in respect thereof, such as
through a stock split or other recapitalization, shall be held by the Company in
escrow until such Shares shall have vested and the deposit required for tax
withholding has been made pursuant to Section 6 of this Agreement. The Company
promptly shall release vested Shares from escrow upon satisfaction of the
foregoing conditions.


9.    Plan. The Participant hereby acknowledges receipt of a copy of the Plan as
presently in effect and the Prospectus with respect thereto. All of the terms
and provisions of the Plan are incorporated herein by reference, and this
Restricted Stock Award is subject to those terms and provisions in all respects.


VERTEX PHARMACEUTICALS INCORPORATED




By: ___________________________




























--------------------
(1)
Applicable to grants made on or after February 5, 2014.



(2)
For Section 16 Officers, replace bracketed language with the following: “By
accepting this Agreement, the Participant agrees and acknowledges that (i) the
Company promptly will withhold from the Participant's pay the amount of taxes
the Company is required to withhold upon any vesting of Shares pursuant to this
Agreement, and (ii) the Participant shall make immediate payment to the Company
in the amount of any tax required to be withheld by the Company in excess of the
Participant's pay available for such withholding.”







